652 F.2d 604
108 L.R.R.M. (BNA) 2425, 92 Lab.Cas.  P 13,065
G & M UNDERGROUND CONTRACTING CO., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 78-1570.
United States Court of Appeals,Sixth Circuit.
Nov. 13, 1980.

T. Michael Doyle, Steven C. Hess, Doyle, Carruthers, Hess & Ralls, Lansing, Mich., for petitioner.
Elliott Moore, John H. Ferguson, Deputy Associate Gen. Counsel, Lee W. Jackson, Washington, D. C., Bernard Gottfried, Director, Region 7, N.L.R.B., Detroit, Mich., for respondent.


1
Before EDWARDS, Chief Judge, WEICK, Circuit Judge and GIBSON, District Judge.*

ORDER

2
Upon petition to review an order of the National Labor Relations Board reported at 239 NLRB violating Section 8(a)(3) and (1) of the Act by discharging employee, Robert Wright, because of his protected union activities and the Board's application for enforcement of its order which was submitted to the court on the briefs, record and arguments of counsel, we are of the opinion that the order of the Board is supported by substantial evidence and the petition to review is therefore denied and the order of the Board is enforced.



*
 The Honorable Benjamin F. Gibson, United States District Judge for the Western District of Michigan, sitting by designation